UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 5)* INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) HAVERTY FURNITURE COMPANIES, INC. (Name of Issuer) Class A Common Stock, $1.00 par value (Title of Class of Securities) 419596-20-0 (CUSIP Number) Amy Wilson Bryan Cave LLP One Atlantic Center Fourteenth Floor 1201 West Peachtree Street, NW Atlanta, GA 30309 Telephone: (404) 572-6926 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 4, 2013 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box £. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 419596-20-0 13D Page 2of 6 Pages 1 NAME OF REPORTING PERSONS:Villa Clare Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDSOO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED o PURSUANT TO ITEMS 2(d) or 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION Georgia NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 8 SHARED VOTING POWER 603,497 Shares of Class A Common Stock 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 603,497 Shares of Class A Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 603,497 Shares of Class A Common Stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESx 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.9% 14 TYPE OF REPORTING PERSON PN CUSIP No. 419596-20-0 13D Page3 of 6 Pages 1 NAME OF REPORTING PERSONS:West Wesley Associates, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDSOO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED o PURSUANT TO ITEMS 2(d) or 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION Georgia NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 8 SHARED VOTING POWER 603,497 Shares of Class A Common Stock 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 603,497 Shares of Class A Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 603,497 Shares of Class A Common Stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.9% 14 TYPE OF REPORTING PERSON CO CUSIP No. 419596-20-0 13D Page 4 of 6 Pages 1 NAME OF REPORTING PERSONS:Clarence H. Smith 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDSOO/PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED o PURSUANT TO ITEMS 2(d) or 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 65,130 Shares of Class A Common Stock 8 SHARED VOTING POWER 605,447 Shares of Class A Common Stock 9 SOLE DISPOSITIVE POWER 65,130 Shares of Class A Common Stock 10 SHARED DISPOSITIVE POWER 605,447 Shares of Class A Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 670,577 Shares of Class A Common Stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 27.6% 14 TYPE OF REPORTING PERSON IN CUSIP No. 419596-20-0 13D Page5 of 6 Pages Reference is hereby made to the statement on Schedule 13D filed with the Securities and Exchange Commission (the “SEC”) on June 1, 2007 (the “Original Schedule 13D”), Amendment No. 1 to the Original Schedule 13D filed with the SEC on June 12, 2012, Amendment No. 2 filed with the SEC on November 15, 2012, Amendment No. 3 filed with the SEC on May 15, 2013 and Amendment No. 4 filed with the SEC on July 18, 2013 (together with the Original Schedule 13D, Amendment No. 1, Amendment No. 2 and Amendment No. 3, the “Schedule 13D”) with respect to the Class A common stock, par value $1.00 per share (the “Class A Common Stock”), of the Company.This Amendment No. 5 reflects updated information regarding the beneficial ownership of the other Class A Shareholders (as defined below).Unless otherwise indicated, all capitalized terms used herein but not defined herein shall have the same meanings as set forth in the Schedule 13D.The Reporting Persons hereby amend and supplement the Schedule 13D as follows. Item 5. Interest in Securities of the Issuer. Item 5 is hereby amended and restated in its entirety to read as follows: (a) The Reporting Persons beneficially own an aggregate 670,577 shares or 27.6% of the Class A Common Stock of the Company.For further information, see the cover pages hereto which are hereby incorporated by reference. All percentages of outstanding Class A Common Stock are calculated based on information included in the Form 10-Q filed by the Company for the period ended September 30, 2013, which reported that 2,428,055 shares of Class A Common Stock were outstanding as of October 31, 2013. The Reporting Persons may be deemed to constitute a group pursuant to Rule 13d-5(b) with certain other Class A Common Stock shareholders (“Other Class A Shareholders”) as a result of entering into a Class A Shareholders Agreement with those Other Class A Shareholders as described in Item 6 below.If the Reporting Persons are deemed to have formed a group with the Other Class A Shareholders, each of the Reporting Persons could be deemed to beneficially own the shares collectively held by the group, which would be an aggregate 1,607,600 shares or 66.2%of the Class A Common Stock of the Company; however, each of the Reporting Persons disclaims beneficial ownership of the shares held by other members of the group except as expressly set forth herein. (b) The Partnership beneficially owns 603,497 shares or 24.9% of the Class A Common Stock of the Company. West Wesley Associates, LLC is the general partner of the Partnership and holds shared voting and dispositive power with the Partnership with respect to the shares owned by the Partnership. Mr. Smith beneficially owns 670,577 shares or 27.6% of the Class A Common Stock of the Company.Mr. Smith has sole voting and dispositive power with respect to 65,130 shares of Class A Common Stock.Mr. Smith shares voting and dispositive power with respect to 1,950 shares of Class A Common Stock with his wife, Lamar Smith. As the manager of West Wesley Associates, LLC, the Partnership’s general partner, Mr. Smith shares with the Partnership and its general partner voting and dispositive power with respect to the 603,497 shares of Class A Common Stock held by the Partnership.Mr. Smith disclaims beneficial ownership of the shares held by the Partnership except to the extent of his pecuniary interest therein. (c) Except as set forth on Schedule 1 hereto, no transactions in Class A Common Stock were effected in the last 60 days by the Reporting Persons, or, to the best of the knowledge of the Reporting Persons, by any of the other persons named in response to Item 2, if any. (d) Not applicable. (e) Not applicable. CUSIP No. 419596-20-0 13D Page6 of 6 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. December 17, 2013VILLA CLARE PARTNERS, L.P. By: /s/ Clarence H. Smith Clarence H. Smith Manager of West Wesley Associates, LLC (general partner of Villa Clare Partners, L.P.) WEST WESLEY ASSOCIATES, LLC By: /s/ Clarence H. Smith Clarence H. Smith Manager CLARENCE H. SMITH By: /s/ Clarence H. Smith Clarence H. Smith SCHEDULE 1 Shares of Class A Common Stock Acquired or Disposed of by the Reporting Persons in the Last 60 Days 1. Clarence H. Smith No transactions. 2. Villa Clare Partners, L.P. No transactions. 3. H5, L.P. Transaction Date Nature of Transaction (Acquisition/Disposition) Number of Shares Price Per Share Where and How Transaction Effected 8/27/2013 Disposition N/A Conversion1 12/4/2013 Disposition N/A Conversion2 4. J.Rawson Haverty, Jr. Transaction Date Nature of Transaction (Acquisition/Disposition) Number of Shares Price Per Share Where and How Transaction Effected 12/4/2013 Disposition N/A Conversion3 5. Marital Trust No transactions. 6. Marital Trust B No transactions. 7. MMH Trust No transactions. 8. Frank S. McGaughey III No transactions. 9. Ridge Partners, L.P. No transactions. Richard N. McGaughey No transactions. 1 Conversion of Class A Common Stock held by the Partnership into common stock of the Company. 2 Conversion of Class A Common Stock held by the Partnership into common stock of the Company. 3 Conversion of Class A Common Stock held by Mr. Haverty into common stock of the Company.
